UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2051


YOU YANG LI, a/k/a You-Yang Li,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 10, 2016                 Decided:   March 17, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


You Yang Li, Petitioner Pro Se.    Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Terri Jane Scadron, Assistant
Director, Kathryn L. DeAngelis, Richard Zanfardino, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     You Yang Li, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration    Appeals    (Board)     dismissing     his    appeal    from   the

immigration    judge’s    (IJ)     order   denying    his   applications     for

asylum,   withholding      of    removal,    and     protection      under   the

Convention    Against    Torture    (CAT).    We     deny   the   petition   for

review.

     To be eligible for asylum, Li must show that he has a well-

founded fear of persecution on account of a protected ground if

he returns to China.       Hui Pan v. Holder, 737 F.3d 921, 927 (4th

Cir. 2013).    To meet this burden, Li must show that he suffered

past persecution or that he has a well-founded fear of future

persecution.     Id.     Establishing past persecution would entitle

Li to a rebuttable presumption that he has a well-founded fear

of persecution.     Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir.

2011).    Li can also show a well-founded fear of persecution

independent of past persecution.           Ngarurih v. Ashcroft, 371 F.3d
182, 187 (4th Cir. 2004).          Li faces a higher burden of proof to

establish that he is entitled to withholding of removal because

he must show a clear probability of persecution on account of a

protected ground.        Djadjou, 662 F.3d at 272.            If Li fails to




                                       2
show       he   is     eligible    for   asylum,           he    is   also   ineligible        for

withholding of removal. *             Id.

       We review the adverse credibility finding for substantial

evidence.         Ilunga v. Holder, 777 F.3d 199, 206 (4th Cir. 2015).

An adverse credibility determination should be based on factors

such       as    the    plausibility        of       the    applicant’s           account,     the

consistency between the applicant’s written and oral statements,

the internal consistency of each such statement, the consistency

of such statements with other evidence, or any other relevant

factor.         8 U.S.C. § 1158(b)(1)(B)(iii) (2012); Hui Pan, 737 F.3d

at 928.          A credibility determination may rest on any of these

relevant factors, even if such factor does not “go[] to the

heart      of    the    applicant’s      claim.”            § 1158(b)(1)(B)(iii).               “A

single testimonial discrepancy, particularly when supported by

other       facts      in   the    record,       may       be     sufficient       to   find    an

applicant incredible in some circumstances.”                                Ilunga, 777 F.3d

at 207; see also Djadjou, 662 F.3d at 273-74 (observing that

adverse         credibility       finding    may       be       supported    by    only   a    few

inconsistencies,            omissions,      or       contradictions).              We   conclude

that, in light of the discrepancies concerning Li’s birthdate,



       *
       Li does not challenge the denial of protection under the
CAT in his pro se informal brief.      He has therefore waived
review.     See 4th Cir. R. 34(b) (limiting review to issues
raised in informal brief).



                                                 3
his   failure    to   identify   his   sponsor     or   recall    his    New    York

address, and the inconsistent evidence regarding Li’s detention,

substantial evidence supports the adverse credibility finding.

We also conclude that substantial evidence supports the finding

that Li’s corroborating evidence did not adequately rehabilitate

his testimony or independently satisfy his burden of proof.

      Accordingly, we deny the petition for review.                 We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials    before   this       court   and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                        4